Exhibit Press Release Triad Guaranty Inc. Reports First Quarter Results WINSTON-SALEM, N.C., May 11, 2010 Triad Guaranty Inc. (OTCBB: TGIC) today reported a net loss of $27.8 million for its first quarter ended March 31, 2010 compared to a net loss of $79.1 million for the fourth quarter of 2009 and a net loss of $55.2 million for the first quarter of 2009.The 2010 first quarter diluted loss per share was $1.84 compared to a diluted loss per share of $5.26 for the 2009 fourth quarter and $3.68 for the 2009 first quarter. Ken Jones, President and CEO, said, “We saw improvement in several key areas during the 2010 first quarter, including the amount of risk in default, the number of loans in default and the number of first-time defaults. Our cure rates increased for the first time since the first quarter of 2009, which we believe was due in part to improved results from the GSE loan modification efforts during the quarter.The first quarter has traditionally yielded improvements in cure rates and a decline in first-time defaults due to the impact of tax refunds that typically are received during the quarter.At this time, however, we are unable to determine whether the lower first notices of default and the improved cure rates experienced during the quarter reflect typical seasonality, or whether they mark the beginning of a recovery in the U.S. mortgage and housing markets.” Mr. Jones continued, “As a company in run-off, our primary focus remains the efficient and effective servicing of our insured portfolio, particularly with respect to loss management, in order to maximize our claims-paying ability.While we are encouraged by our 2010 first quarter results compared to all of 2008 and 2009, our financial position continued to deteriorate slightly during the first quarter as the deficit in assets increased to $732.7 million at March 31, 2010.To meet all of our existing obligations, we will need to earn at least $733 million during the remaining run-off of our existing business.We received $188.7 million in cash and investments during the first quarter following the commutation of our two largest lender captives; however, the receipt of these assets did not impact our net loss as the losses ceded to the captives had previously been recognized as a reinsurance recoverable in our financial statements.” For additional information concerning our results for the first quarter of 2010 and our financial position at March 31, 2010, please see our Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, which will be filed with the Securities and Exchange Commission and will be available at www.sec.govor via our web site at www.triadguaranty.com.We have updated the quarterly statistical and supplemental information for the 2010 first quarter results on our web site at www.triadguaranty.com.The supplemental information can be found under “Investors” and then under “Webcasts and Presentations” by the title “Supplemental Information – First Quarter 2010”. (Relevant Triad Guaranty Inc. financial and statistical information follows) Triad Guaranty Inc.'s wholly owned subsidiary, Triad Guaranty Insurance Corporation, is a nationwide mortgage insurer pursuing a run-off of its existing in-force book of business. For more information, please visit the Company's web site at www.triadguaranty.com. Certain of the statements contained in this release are "forward-looking statements" and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These statements include estimates and assumptions related to economic, competitive, regulatory, operational and legislative developments. These forward-looking statements are subject to change, uncertainty and circumstances that are, in many instances, beyond our control and they have been made based upon our current expectations and beliefs concerning future developments and their potential effect on us. Actual developments and their results could differ materially from those expected by us, depending on the outcome of a number of factors, including: the possibility that the Illinois Department of Insurance may take various actions regarding Triad if it does not operate its business in accordance with its revised financial and operating plan and the corrective orders, including seeking receivership proceedings; our ability to operate our business in run-off and maintain a solvent run-off; our ability to continue as a going concern; the possibility of general economic and business conditions that are different than anticipated; legislative, regulatory, and other similar developments; changes in interest rates, employment rates, the housing market, the mortgage industry and the stock market; the possibility that there will not be adequate interest in our common stock on the over the counter markets to ensure efficient pricing; and various factors described under "Risk Factors" and in the “Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995” in our Annual Report on Form 10-K for the year ended December 31, 2009 and in other reports and statements filed with the Securities and Exchange Commission.Forward-looking statements are based upon our current expectations and beliefs concerning future events and we undertake no obligation to update or revise any forward-looking statements to reflect the impact of circumstances or events that arise after the date the forward-looking statements are made, except as otherwise required by law. SOURCE: Triad Guaranty Inc. CONTACT: Bob Ogburn, Vice President and Treasurer, at 336.723.1282 ext. 1167 or bogburn@tgic.com ### Triad Guaranty Inc. Consolidated Statements of Operations Three Months Ended March 31, (Unaudited) 2010 2009 (Dollars in thousands except per share amounts) Earned premiums $ 45,888 $ 44,358 Net investment income 9,873 11,192 Net realized investment losses (242 ) (4,565 ) Other income (expense) (8 ) 2 Total revenues 55,511 50,987 Losses and loss adjustment expenses 72,238 101,577 Interest expense 2,469 694 Other operating expenses - net 9,332 9,411 Total losses and expenses 84,039 111,682 Loss before income taxes (28,528 ) (60,695 ) Income tax benefit (717 ) (5,521 ) Net loss $ (27,811 ) $ (55,174 ) Diluted loss per share $ (1.84 ) $ (3.68 ) Diluted weighted average common and common stock equivalents outstanding (in thousands) 15,099 14,994 Triad Guaranty Inc. Consolidated Balance Sheets (Unaudited) (Unaudited) March 31, December 31, March 31, 2010 2009 2009 (Dollars in thousands except per share amounts) Assets: Invested assets: Fixed maturities, available for sale, at market $ 811,040 $ 784,830 $ 904,904 Equity securities, available for sale, at market - - 491 Short-term investments 146,075 26,651 13,136 957,115 811,481 918,531 Cash and cash equivalents 38,662 21,839 21,394 Reinsurance recoverable 52,963 233,499 182,589 Other assets 54,406 58,007 52,848 Total assets $ 1,103,146 $ 1,124,826 $ 1,175,362 Liabilities: Losses and loss adjustment expenses $ 1,468,719 $ 1,537,043 $ 1,262,746 Unearned premiums 12,210 12,153 15,958 Long-term debt 34,543 34,540 34,532 Deferred payment obligation 229,953 168,386 - Other liabilities 90,467 79,062 43,519 Total liabilities 1,835,892 1,831,184 1,356,755 Stockholders' equity: Accumulated deficit (878,952 ) (851,141 ) (310,683 ) Accumulated other comprehensive income 32,114 30,782 16,316 Other equity accounts 114,092 114,001 112,974 Deficit in assets (732,746 ) (706,358 ) (181,393 ) Total liabilities and stockholders' equity $ 1,103,146 $ 1,124,826 $ 1,175,362 Stockholders' deficit in assets per share: $ (48.02 ) $ (46.29 ) $ (11.92 ) Common shares outstanding 15,258,128 15,258,128 15,215,378 Triad Guaranty Inc. Consolidated Statements of Cash Flow Three Months Ended March 31, 2010 2009 (Unaudited) (Dollars in Thousands) OPERATING ACTIVITIES Net loss $ (27,811 ) $ (55,174 ) Adjustments to reconcile net loss to net cash provided by operating activities: Increase (decrease) in loss and unearned premium reserves (68,267 ) 75,001 Decrease (increase) in amounts due to/from reinsurer 180,536 (31,459 ) Net realized investment losses 242 4,565 Deferred income taxes (717 ) (5,521 ) Deferred payment obligation 61,567 - Other operating activities 11,704 15,923 Net cash provided by operating activities 157,254 3,335 INVESTING ACTIVITIES Purchases of investment securities (72,318 ) (88,391 ) Sales and maturities of investment securities 50,729 38,942 (Increase) decrease in short-term investments (119,425 ) 27,566 Other investing activities 583 2 Net cash used in investing activities (140,431 ) (21,881 ) Net increase (decrease) in cash 16,823 (18,546 ) Cash at beginning of period 21,839 39,940 Cash at end of period $ 38,662 $ 21,394 TRIAD GUARANTY INC. Sequential Quarterly Financial Statements (unaudited) Condensed Statements of Operations For TheQuarter Ended (Dollars in thousands) Mar 31, Dec 31, Sept 30, Jun 30, Mar 31, Dec 31, Sep 30, Jun 30, Mar 31, 2010 2009 2009 2009 2009 2008 2008 2008 2008 Revenue: Earned premiums $ 45,888 $ 34,891 $ 35,576 $ 64,833 $ 44,358 $ 49,840 $ 65,654 $ 69,864 $ 72,065 Net investment income 9,873 9,739 12,342 10,859 11,192 10,509 10,349 9,175 9,547 Realized investment gains (losses) (242 ) 649 3,253 2,017 (4,565 ) (18,944 ) (6,519 ) (3,799 ) 2,703 Other income (loss) (8 ) 12,536 127 2 2 2 2 2 2 Total revenues 55,511 57,815 51,298 77,711 50,987 41,407 69,486 75,242 84,317 Losses and expenses: Net settled claims (43,684 ) 153,749 157,881 149,863 53,920 69,372 59,357 68,263 40,471 Change in reserves 111,204 (30,195 ) (15,836 ) 278,956 39,628 106,080 165,958 218,568 174,561 Loss adjustment expenses 4,718 5,370 3,713 2,549 8,029 2,647 5,879 5,918 6,227 Net losses and LAE 72,238 128,924 145,758 431,368 101,577 178,099 231,194 292,749 221,259 Change in premium deficiency reserve - (15,000 ) 15,000 Interest expense 2,469 2,243 1,202 1,895 694 694 691 696 1,476 Amortization of DAC - 39,416 Other operating expenses 9,332 8,160 9,659 8,680 9,411 8,639 8,726 27,238 14,106 Total losses and expenses 84,039 139,327 156,619 441,943 111,682 187,432 240,611 305,683 291,257 Income (loss) before income taxes (28,528 ) (81,512 ) (105,321 ) (364,232 ) (60,695 ) (146,025 ) (171,125 ) (230,441 ) (206,940 ) Income taxes (benefit) (717 ) (2,368 ) (3,426 ) (4,813 ) (5,521 ) (23,818 ) (11,030 ) (31,630 ) (56,926 ) Net income (loss) $ (27,811 ) $ (79,144 ) $ (101,895 ) $ (359,419 ) $ (55,174 ) $ (122,207 ) $ (160,095 ) $ (198,811 ) $ (150,014 ) CondensedBalance Sheets As Of (Dollars in thousands) Mar 31, Dec 31, Sept 30, Jun 30, Mar 31, Dec 31, Sep 30, Jun 30, Mar 31, 2010 2009 2009 2009 2009 2008 2008 2008 2008 Assets Invested assets $ 957,115 $ 811,481 $ 846,905 $ 851,640 $ 918,531 $ 895,422 $ 890,720 $ 869,022 $ 760,073 Cash 38,662 21,839 7,480 31,600 21,394 39,940 47,818 19,669 80,544 Real estate acquired - 526 713 3,661 6,202 8,993 Prepaid federal income tax - 15 15 15 63,184 115,598 Reinsurance recoverable 52,963 233,499 245,436 234,248 182,589 150,848 111,827 55,316 93,244 Other assets 54,406 58,007 54,331 57,650 52,307 43,596 47,915 50,405 52,572 Total assets $ 1,103,146 $ 1,124,826 $ 1,154,152 $ 1,175,138 $ 1,175,362 $ 1,130,534 $ 1,101,956 $ 1,063,798 $ 1,111,024 Liabilities and stockholders' equity Liabilities: Losses and loss adjustment expenses $ 1,468,719 $ 1,537,043 $ 1,576,303 $ 1,591,207 $ 1,262,746 $ 1,187,840 $ 1,042,053 $ 817,262 $ 547,766 Premium deficiency reserve - 96,073 Deferred payment obligation 229,953 168,386 97,048 27,020 - Accrued expenses and other liabilities 102,677 91,215 71,291 52,066 59,477 44,831 30,887 40,714 32,699 Total liabilities 1,835,892 1,831,184 1,779,179 1,704,828 1,356,755 1,267,200 1,130,356 922,889 772,582 (Deficit in assets) total stockholders' equity (732,746 ) (706,358 ) (625,027 ) (529,690 ) (181,393 ) (136,666 ) (28,400 ) 140,909 338,442 Total liabilities and stockholders' equity $ 1,103,146 $ 1,124,826 $ 1,154,152 $ 1,175,138 $ 1,175,362 $ 1,130,534 $ 1,101,956 $ 1,063,798 $ 1,111,024
